DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11 and 12 are objected to because of the following informalities: Claim 11 recites “further comprises program code to: apply a filter on the first set of tool wave measurements; or stacking the first set of tool wave measurements to a reference depth; and generate a set of local-predicted tool wave measurements.”  This is objected to because 1) “stacking” is inconsistent tense/syntax with the other operations “apply” and “generate” and 2) the phrasing of a first step, or a second step, and a third step is odd since the wording doesn’t make it readily apparent that either the “apply a filter” or the “stack the first set” is performed and then the “generate as set” is performed.  Examiner suggests making the claim something like: 
“further comprises program code to: 
apply a filter on the first set of tool wave measurements, or stack the first set of tool wave measurements to a reference depth; and 
generate a set of local-predicted tool wave measurements.”  Appropriate correction is required.

Regarding claim 12, claim 12 is objected to for the same reasons since it is dependent on claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 10, 13-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodyear et al. (US 2018/0038980) in view of Mandel (US 2014/005946)

With respect to claim 1, Goodyear discloses an apparatus comprising: 
a mechanical wave source [Fig. 1; 100]; (sonic logging tool w/ acoustic wave source) 
a set of mechanical wave sensors in a borehole [Fig. 1; 108], wherein the set of mechanical wave sensors provide subsurface wave measurements based on formation waves generated by the mechanical wave source [Par. 0017]; 
a processor [Fig.1; 110]; and 
a machine-readable medium having program code [Par. 0018] executable by the processor to cause the apparatus to, 
acquire the subsurface wave measurements [Fig. 5; 502], 
generate a time-domain semblance map (characterized in DPTS for example) [Fig. 5; 504], wherein the time-domain semblance map comprises an initial set of compression wave peaks [Fig. 4] & [Par. 0023-0025], 
determine a selected qualified compression wave peak based on a semblance value in the time-domain semblance map [Fig. 5; 506] & [Par. 0027], and 
determine a compression wave slowness based on the selected qualified compression wave peak [Fig. 5; 514] & [Par. 0030-0031].

Goodyear fails to disclose that the processor causes the apparatus to select a first set of tool wave measurements based on the subsurface wave measurements, generate a set of filtered subsurface wave measurements by filtering the subsurface wave measurements based on the first set of tool wave measurements, and therefore that the semblance map is generated based on the filtered subsurface wave measurements.
Mandel discloses a method of processing acoustic waveform data acquired from an acoustic logging tool and used evaluating formation slowness [see abstract] & [Par. 0001].  Mandel further teaches about utilizing an adaptive filtering process of the subsurface wave measurements based upon varies models to more accurately estimate formation slowness [Par 0026].  Mandel discloses selecting a first set of tool wave measurements based on the subsurface wave measurements (characterized in establishing adaptive filter band based on modal analysis and input information including tool wave measurements [see Fig. 3]), generate a set of filtered subsurface wave measurements by filtering the subsurface wave measurements based on the first set of tool wave measurements (characterized in applying the adaptive filter to the acoustic measurements, [see Fig. 4-5]), and generate a time-domain semblance map based on the set of filtered subsurface wave measurements (characterized in filtered data fed into slowness-time coherence process, see [Fig. 4]) [Par. 0027-0029]. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Goodyear with Mandel to further have the processor cause the apparatus to select a first set of tool wave measurements based on the subsurface wave measurements, generate a set of filtered subsurface wave measurements by filtering the subsurface wave measurements based on the first set of tool wave measurements, and therefore that the semblance map is generated based on the filtered subsurface wave measurements motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that improves accurately estimating and analyzing formation slowness (see Mandel [Par. 0026])

With respect to claim 10, Goodyear discloses one or more non-transitory machine-readable media comprising program code for determining a formation wave slowness [Par. 0018 & 0031], the program code to: 
acquire the subsurface wave measurements [Fig. 5; 502] from a formation based on mechanical waves generated by a mechanical wave source [Fig. 1] & [Par. 0017];
generate a time-domain semblance map (characterized in DPTS for example) [Fig. 5; 504], wherein the time-domain semblance map comprises an initial set of compression wave peaks [Fig. 4] & [Par. 0023-0025], 
determine a selected qualified compression wave peak based on a semblance value in the time-domain semblance map [Fig. 5; 506] & [Par. 0027], and 
determine a compression wave slowness based on the selected qualified compression wave peak [Fig. 5; 514] & [Par. 0030-0031].

Goodyear fails to disclose program code to: select a first set of tool wave measurements based on the subsurface wave measurements, generate a set of filtered subsurface wave measurements by filtering the subsurface wave measurements based on the first set of tool wave measurements, and therefore that the semblance map is generated based on the filtered subsurface wave measurements.
Mandel discloses a method of processing acoustic waveform data acquired from an acoustic logging tool and used evaluating formation slowness [see abstract] & [Par. 0001].  Mandel further teaches about utilizing an adaptive filtering process of the subsurface wave measurements based upon varies models to more accurately estimate formation slowness [Par 0026].  Mandel discloses selecting a first set of tool wave measurements based on the subsurface wave measurements (characterized in establishing adaptive filter band based on modal analysis and input information including tool wave measurements [see Fig. 3]), generate a set of filtered subsurface wave measurements by filtering the subsurface wave measurements based on the first set of tool wave measurements (characterized in applying the adaptive filter to the acoustic measurements, [see Fig. 4-5]), and generate a time-domain semblance map based on the set of filtered subsurface wave measurements (characterized in filtered data fed into slowness-time coherence process, see [Fig. 4]) [Par. 0027-0029]. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Goodyear with Mandel to further implement program code to: select a first set of tool wave measurements based on the subsurface wave measurements, generate a set of filtered subsurface wave measurements by filtering the subsurface wave measurements based on the first set of tool wave measurements, and therefore that the semblance map is generated based on the filtered subsurface wave measurements motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that improves accurately estimating and analyzing formation slowness (see Mandel [Par. 0026])

With respect to claim 17, Goodyear discloses a method comprising: 
acquiring subsurface wave measurements [Fig. 5; 502] from a formation based on mechanical waves generated by a mechanical wave source [Fig. 1] & [Par. 0017];
generating a time-domain semblance map (characterized in DPTS for example) [Fig. 5; 504], wherein the time-domain semblance map comprises an initial set of compression wave peaks [Fig. 4] & [Par. 0023-0025], 
determine a selected qualified compression wave peak based on a semblance value in the time-domain semblance map [Fig. 5; 506] & [Par. 0027], and 
determine a compression wave slowness based on the selected qualified compression wave peak [Fig. 5; 514] & [Par. 0030-0031].

Goodyear fails to disclose selecting a first set of tool wave measurements based on the subsurface wave measurements; generating a set of filtered subsurface wave measurements by filtering the subsurface wave measurements based on the first set of tool wave measurements, and therefore that the semblance map is generated based on the filtered subsurface wave measurements.
Mandel discloses a method of processing acoustic waveform data acquired from an acoustic logging tool and used evaluating formation slowness [see abstract] & [Par. 0001].  Mandel further teaches about utilizing an adaptive filtering process of the subsurface wave measurements based upon varies models to more accurately estimate formation slowness [Par 0026].  Mandel discloses selecting a first set of tool wave measurements based on the subsurface wave measurements (characterized in establishing adaptive filter band based on modal analysis and input information including tool wave measurements [see Fig. 3]), generate a set of filtered subsurface wave measurements by filtering the subsurface wave measurements based on the first set of tool wave measurements (characterized in applying the adaptive filter to the acoustic measurements, [see Fig. 4-5]), and generate a time-domain semblance map based on the set of filtered subsurface wave measurements (characterized in filtered data fed into slowness-time coherence process, see [Fig. 4]) [Par. 0027-0029]. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Goodyear with Mandel to further include selecting a first set of tool wave measurements based on the subsurface wave measurements; generating a set of filtered subsurface wave measurements by filtering the subsurface wave measurements based on the first set of tool wave measurements, and therefore that the semblance map is generated based on the filtered subsurface wave measurements motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that improves accurately estimating and analyzing formation slowness (see Mandel [Par. 0026])


With respect to claims 4 and 13, Goodyear discloses program code to cause the apparatus to: compare each of a set of peaks corresponding to the set of filtered subsurface wave measurements to the semblance threshold, wherein the program code to generate the initial set of compression wave peaks comprises program code to select peaks from the set of peaks that satisfy the semblance threshold [Par. 0030].

Goodyear fails to necessarily disclose program code to cause the apparatus to: 
determine a formation type corresponding to the formation; 
determine a semblance threshold based on the formation type; and
determine a taper based on the formation type, wherein filtering the subsurface wave measurements comprises applying the taper on the subsurface wave measurements.
However, Goodyear does teach about semblance processing and particularly about adjustable parameters used in peak identification including semblance thresholds that can be optimized based on test data sets to improve performance [Par. 0016 & 0030].
Mandel discloses a method and apparatus for semblance processing that includes to:
determine a formation type corresponding to the formation (hard, medium, soft, formation for establishing initial filter band [Par. 0028]); 
determine a semblance threshold based on the formation type [Par. 0028]; and
determine a taper based on the formation type, wherein filtering the subsurface wave measurements comprises applying the taper on the subsurface wave measurements (hard, medium, soft, formation for establishing initial filter band [Par. 0028]). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Goodyear with Mandel to further include program code to cause the apparatus to: determine a formation type corresponding to the formation; determine a semblance threshold based on the formation type; and determine a taper based on the formation type, wherein filtering the subsurface wave measurements comprises applying the taper on the subsurface wave measurements motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that further optimizes semblance processing to improve performance.

With respect to claims 5 and 14, Goodyear discloses wherein the program code to determine the selected qualified compression wave peak further comprises program code to: 
generate a slowness-time density log based on the initial set of compression wave peaks [Fig. 5; 504]; 
select a set of qualified compression wave peaks based on a threshold range on the slowness- time density log [Fig. 5; 508]; 
generate a compression wave slowness prediction curve based on the set of qualified compression wave peaks [Fig. 5; 510]; 
select a second set of qualified compression wave peaks based on a second threshold range that is determined based on the compression wave slowness prediction curve [Fig. 5; 512] & [Fig. 7]; [Par. 0034]; and 
determine the selected qualified compression wave peak based on at least one of the second set of qualified compression wave peaks that satisfies one or more travel times thresholds [Fig. 5; 512] & [Fig. 7]; [Par. 0034]. (if the candidate peak closest to the predicted peak is consistent with the history-based prediction within specified tolerance limits (i.e., the candidate peak has a velocity within a specified range around the velocity of the peak predicted by the history))

With respect to claims 6, Goodyear discloses wherein the program code to determine the selected qualified compression wave peak further comprises program code to: 
identify a start time of a compression mode and an end time of the compression mode at a neighboring depth [Fig. 8] & [Par. 0036-0038]; and (understood to be the beginning point and ending point of the compressional peak)
determine the selected qualified compression wave peak based on a range determined by the start time of the compression mode and the end time of the compression mode [Par. 0030]. (The prediction may be based on compressional peaks detected in neighboring (e.g., preceding) cycles))

With respect to claims 18, Goodyear discloses comparing each of a second set of peaks corresponding to the set of filtered subsurface wave measurements to the semblance threshold, wherein the generating the initial set of compression wave peaks comprises selecting peaks from the second set of peaks that satisfy the semblance threshold  [Par. 0030].

Goodyear fails to necessarily disclose determining a formation type corresponding to the formation; and
determining a semblance threshold based on the formation type.
However, Goodyear does teach about semblance processing and particularly about adjustable parameters used in peak identification including semblance thresholds that can be optimized based on test data sets to improve performance [Par. 0016 & 0030].
Mandel discloses a method and apparatus for semblance processing that includes determining a formation type corresponding to the formation (hard, medium, soft, formation for establishing initial filter band [Par. 0028]); and
determining a semblance threshold based on the formation type [Par. 0028].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Goodyear with Mandel to further include determining a formation type corresponding to the formation; and determining a semblance threshold based on the formation type motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that further optimizes semblance processing to improve performance.

With respect to claim 19, Goodyear fails to disclose determining a tool wave template based on at least one of a formation type or a fluid property; 
generating a reconstructed tool wave measurement based on a comparison of the first set of tool wave measurements and the tool wave template; and 
generating the set of filtered subsurface wave measurements based on the reconstructed tool wave measurement.
Mandal discloses determining a tool wave template based on at least one of a formation type or a fluid property (characterized by the default filter band, particularly selecting one in accordance with a soft formation) [Par. 0028];
generating a reconstructed tool wave measurement based on a comparison of the first set of tool wave measurements and the tool wave template (characterized by applying the adaptive filter band estimator [Fig. 4; 420]); and 
generating the set of filtered subsurface wave measurements based on the reconstructed tool wave measurement (characterized by using the updated adaptive filter band as the frequency filter to generate filtered acoustic waveform data to semblance processing) [Par. 0028-0029].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Goodyear with Mandel to further include determining a tool wave template based on at least one of a formation type or a fluid property; generating a reconstructed tool wave measurement based on a comparison of the first set of tool wave measurements and the tool wave template; and generating the set of filtered subsurface wave measurements based on the reconstructed tool wave measurement motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that improves accurately estimating and analyzing formation slowness (see Mandel [Par. 0026])

With respect to claim 20, Goodyear discloses further comprising: 
generating a compression wave slowness prediction curve based on the initial set of compression wave peaks[Fig. 5; 510];  and 
selecting a set of qualified compression wave peaks based on a threshold range from the compression wave slowness prediction curve, wherein determining the selected qualified compression wave peak based on the set of qualified compression wave peaks [Fig. 5; 512] & [Fig. 7]; [Par. 0034]. (if the candidate peak closest to the predicted peak is consistent with the history-based prediction within specified tolerance limits (i.e., the candidate peak has a velocity within a specified range around the velocity of the peak predicted by the history))

Claim(s)  2-3 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodyear et al. (US 2018/0038980) in view of Mandel (US 2014/005946) as applied to claim 1 and 10 respectively above, and further in view of Valero et al. (US 2012/0147702).

With respect to claims 2 and 11, Goodyear and Mandal fail to disclose wherein the program code further comprises program code to: 
apply a filter on the first set of tool wave measurements; 
stack the first set of tool wave measurements to a reference depth; and 
generate a set of local-predicted tool wave measurements.

Valero discloses methods and apparatus to filter acoustic waveforms in downhole environments.  Valero teaches about filter and seeking to remove a particular signal of interest related to the tool wave from the acoustic waveform measurements [Par. 0004 & 00023].  As a part of determining this signal of interest related to the tool wave , Valero teaches apply a filter on the first set of tool wave measurements; or stacking the first set of tool wave measurements to a reference depth; and generate a set of local-predicted tool wave measurements [Par. 0032 & 0062] (wherein the tool wave measurements are characterized by the casing component arrival)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Goodyear in view of Mandal with Valero to further include program code to: apply a filter on the first set of tool wave measurements; stack the first set of tool wave measurements to a reference depth; and generate a set of local-predicted tool wave measurements motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) that can improve estimation and analysis of formation slowness in particular by accounting for and removing wave components that do not represent a slowness (e.g. casing components) (see Valero [Par. 0032]).

With respect to claims 3 and 12, Goodyear fails to disclose program code to: 
determine a tool wave template either from a fluid-tank or a very soft formation zone; 
generate a reconstructed tool wave measurement based on a comparison of the set of local- predicted tool wave measurements and the tool wave template; and 
generate the set of filtered subsurface wave measurements based on the reconstructed tool wave measurement.

Mandal discloses determining a tool wave template either from a fluid-tank or a very soft formation zone (characterized by the default filter band, particularly selecting one in accordance with a soft formation) [Par. 0028]; 
generate a reconstructed tool wave measurement based on a comparison of the set of local- predicted tool wave measurements and the tool wave template (characterized by applying the adaptive filter band estimator [Fig. 4; 420]); and 
generate the set of filtered subsurface wave measurements based on the reconstructed tool wave measurement (characterized by using the updated adaptive filter band as the frequency filter to generate filtered acoustic waveform data to semblance processing) [Par. 0028-0029].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Goodyear with Mandel to further include program code to: determine a tool wave template either from a fluid-tank or a very soft formation zone; generate a reconstructed tool wave measurement based on a comparison of the set of local- predicted tool wave measurements and the tool wave template; and generate the set of filtered subsurface wave measurements based on the reconstructed tool wave measurement motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that improves accurately estimating and analyzing formation slowness (see Mandel [Par. 0026])

Claim(s)  7-9, 15-16, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodyear et al. (US 2018/0038980) in view of Mandel (US 2014/005946) as applied to claim 1 and 10 respectively above, and further in view of Chang et al. (WO 2018/084847).

With respect to claims 7 and 15 and 21, Goodyear and Mandal fail to disclose program code to: 
generate a shear searching range having a lower bound based on the compression wave slowness; 
determine an initial set of shear wave peaks based on peaks in the shear searching range; and 
determine a shear wave slowness based on the initial set of shear wave peaks.
Chang discloses methods and apparatus for real-time slowness determination based on acoustic waveform logging that includes generate a shear searching range having a lower bound based on the compression wave slowness [pg. 9; ln 18-25] & [Fig. 3; 306]; determine an initial set of shear wave peaks based on peaks in the shear searching range (characterized by semblance map); and determine a shear wave slowness based on the initial set of shear wave peaks (characterized by the DTRS slowness pickings by tracking peaks)  [Fig. 3; 310] & [pg. 10; ln 5-10].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Goodyear in view of Mandel with Chang to further include program code to: generate a shear searching range having a lower bound based on the compression wave slowness; determine an initial set of shear wave peaks based on peaks in the shear searching range; and determine a shear wave slowness based on the initial set of shear wave peaks motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that provides additional evaluation of shear waves.

With respect to claims 8 and 16 and 22. Goodyear discloses program code to: 
generate a slowness-time density log based on the initial set of shear wave peaks [Fig. 5; 504]; 
select a set of qualified shear wave peaks based on a threshold range on the slowness-time density log [Fig. 5; 508]; 
generate a shear wave slowness prediction curve based on the set of qualified shear wave peaks [Fig. 5; 510]; 
select a second set of qualified shear wave peaks based on a second threshold range that is determined based on the shear wave slowness prediction curve [Fig. 5; 512] & [Fig. 7]; [Par. 0034]; 
determine a selected qualified shear wave peak based on the second set of qualified shear wave peaks [Fig. 5; 512] & [Fig. 7]; [Par. 0034]; and 
determine the shear wave slowness based on the selected qualified shear wave peak [Par. 0041]. (If a stable shear velocity or slowness can be determined for at least one of the excitations)
Examiner notes that it is understood from the teachings of Goodyear that the technique used for determining qualified peaks for compressional waves (see [Fig. 5]) can be applied to also determine qualified peaks for shear waves [Par .0025 & 0028]; therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to apply these techniques of Goodyear to further identify and select qualified peaks in determining shear slowness in order to better understand the formation slowness specifically in the relationship between compression waves and shear waves (see Goodyear [Par. 0016 & 0028])

With respect to claims 9 and 23, Goodyear and Mandal fail to disclose program code to determine an upper bound for the shear searching range based on a travel time corresponding to a mud compression wave slowness.
Chang discloses methods and apparatus for real-time slowness determination based on acoustic waveform logging that determines an upper bound for the shear searching range based on a travel time corresponding to a mud compression wave slowness [pg. 9; ln 18-25] & [Fig. 3; 306].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Goodyear in view of Mandel with Chang to further include program code to determine an upper bound for the shear searching range based on a travel time corresponding to a mud compression wave slowness motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that provides additional evaluation of shear waves.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Dubinsky (US 6470275) discloses a method for eliminating the tool mode signal from a received combined signal including both tool mode and formation mode components, uses a signal from a reference receiver that is consists primarily of the tool mode signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERENCE E STIFTER JR/Examiner, Art Unit 2865        


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865      
08/17/2022